Title: To Alexander Hamilton from James Read, 23 April 1800
From: Read, James (d. 1813)
To: Hamilton, Alexander


          
            Sir,
            Ellis Island, April 23, 1800
          
          In consequence of your letter of ye 18th. inst. directing me to enquire into ye truth of a certain statement made to you by a Sergt. Brinson, I called at Fort Jay and mentioning ye matter to Lieutenant Hancock I received from him ye inclosed letter which I imagine may prove satisfactory. I took care to admonish him of ye impropriety of addressing himself to you previous to an application to his commanding officer and justice refused him
          I am with ye greatest respect your obt. servt.
          
            James Read
            Captn commg ye Harbr of N York
          
          Major General Hamilton
          
            Ellis’s Island April 23d 1800
          
        